The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 22, 2014

                                    No. 04-14-00126-CR

                                    Joel Price MORRIS,
                                          Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 5226
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       The Clerk’s Notification of Late Record is hereby GRANTED. The clerk’s record is due
July 31, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court